BUCHANAN, Judge,
dissenting.
I respectfully dissent. While the majority correctly posits that the typewritten record demonstrating mailing of notice to Banks constituted inadmissible hearsay because it did not fall within any exception to the hearsay rule, the record clearly reflects that Banks did not object to the admission of the typewritten notation. It was time to bark and no noise was heard.
At trial, when the State sought to introduce the exhibit into evidence, the following exchange occurred:
“THE COURT: We have two issues here; and one is the admission of this second publication.
MR. NEWMAN: I’m not objecting to the admission, I’m concerned about the nature of the publication.
THE COURT: Well, we can take that one step at a time, and we can cross the second bridge if and when he moves to publish it.

Then State’s Exhibit No. 1, will be admitted without objection.”

Record at 188 (emphasis supplied).
While the typewritten notation was nearly identical to that which was introduced in Chambers, the defense counsel in Chambers posed a proper and timely objection when the State sought to introduce the hearsay evidence. Chambers v. State (1989), Ind.App., 547 N.E.2d 301. It has been clearly established that a failure to properly object at trial waives any error on appeal. See Andrews v. State (1989), Ind., 532 N.E.2d 1159; Whitehead v. State (1987), Ind., 511 N.E.2d 284; Johnson v. State (1985), Ind., 472 N.E.2d 892. Evidence which is admitted without objection may be considered for its probative value. Kinnaman v. State (1977), 266 Ind. 622, 366 N.E.2d 165; Hale v. State (1967), 248 Ind. 630, 230 N.E.2d 432. Moreover, in Mack v. State (1957), 236 Ind. 468, 139 N.E.2d 434, our supreme court observed that “It is firmly settled ... that a material fact at issue may be established by hearsay evidence, where the same is admitted without objection.” Id. at 471, 139 N.E.2d 435; see also Hege & Co. v. Tompkins (1919), 69 Ind.App. 273, 121 N.E. 677.
Because Banks failed to object to the admission of the typewritten notation, there was sufficient proof that notice of suspension was mailed to Banks in accordance with IC 9-12-2-1.
I would therefore affirm Banks’ conviction for operating a motor vehicle while suspended as an habitual violator of the traffic laws.